Filing Date: 05/10/2020
Data Continuity: 1st RCE filed on 02/25/2022
Claimed Priority Date: 01/05/2017 (CON of 15/398,724 now PAT 10,692,813)
    11/28/2016 (Provisional 62/427,135)
Applicants: Hsu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)              filed on 02/25/2022.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 02/25/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 4 and 11, and added new claims 21 and 22. Accordingly, pending in this application are claims 1-3, 5-10, 12-22.
Election/Restrictions


Claims 1 and 8 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment




Applicant’s amendments to the Claims have overcome the claim rejections under Nonstatutory Double Patenting and 35 U.S.C. 103 previously set forth in the Final office action mailed of 11/26/2021. Accordingly, the instant application is in condition for Allowance.


EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.






The application has been amended as follows:
In the Title:



Replace the title with -- Semiconductor Package Having a Semiconductor Device Bonded to a Circuit Substrate through Connection Terminals and Dummy Conductors and Method of Manufacturing the Same--. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a semiconductor package wherein each of the plurality of second conductive pads is exposed by a corresponding one of the plurality of second recesses and is spaced apart from a sidewall thereof, and a sidewall of the one of the plurality of second conductive pads is covered by the at least one dummy conductor, wherein the at least one dummy conductor is electrically floated or grounded.
Regarding Claim 8, the prior art of record fails to disclose or suggest a semiconductor package wherein the plurality of second conductive pads each are exposed by a respective one of the plurality of second recesses and each are spaced 
Regarding Claim 16, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor package wherein each of the plurality of second conductive pads is within and exposed by a corresponding one of the plurality of second recesses and is spaced apart from a sidewall thereof, and each of the plurality of first conductive pads is in a corresponding one of the plurality of first recesses; and a sidewall of the one of the plurality of second conductive pads is covered by the at least one dummy conductor, wherein the at least one dummy conductor is electrically floated or grounded.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814